seni Seto, Co

Case 1:20-cv-00131-RGA Document 5-1--Filed-01/28/20-—Page-1 of 2 PagelD #: 79~ -

‘AQ'*HO (Rav. 06/12) Saininons th a: CIVIL Action

‘UNITED STATES DISTRICT COURT

RICHARD L, ABBOTT,

6/6 Richard L Abbétt, Esquire;

Yorkiyn Road, Suite 240, Hockessin, DE 49707,

for the
DISTRICT OF DELAWARE

Abbot LAW. IT 724

 

Prairies)
Vi

LUKE W. METTE, KATHLEEN M, VAVALA,
COLLINS J, SEITZ,, JR, JAMES T, VAUGHN, JR,
TAMIKA.R. MONTGOMERY-REEVES, GARY F,
TRAYNOR, and KAREN L, VALIHURA,

Defendant’)

Tor (@afendant's-nameand address)

Clyil Action No, 20-7 34

SUMMONS IN A CIVIL ACTION

Kathleen V.Vavala
Offlee-of Disciplinary Coutise!

‘The Renalgsance Centre

406 North King Street, Sulte 420
Wilmington, DE 49801

A lawsuit has been filed agatnst you.

Withih 21 days atter service. of this summons on you (not countlhg the day you repelved It) —~-or 60 days if you
are the Unltéd States or-a United States-agenoy, of an officer or eitiployes of the United States: deserlbed ta Ped R, Cy,
P,.12(a)(2) or (3) — you must serve on the-plaintiff an answer tothe attached complatnt or a motloti under Rule 12 of

whose tame-and address are:

‘the Federal Rules-of Civil Procedure, The. atiswet-or motlon must be served-on the plaintiff of plaintif’s attorney; »

Richard |. Abbott, Esquire
Abbott Law Firm

724 Yorklyn Road, Sulte 240
Hoakesaliy, DE 197.07

Tfyouw-fall to- respond, Judgment: by default will be entered against yourfor the rellef- demanded in the complaint,

‘Youalso must file your answor

PO
=

pas JAN 2:8 20

ot motlon with the-court,

CLERK: OF c OURT

T\ Aol le oud

ALL of Clahk-or Depinty Claek

 

 
 

Case-1:20-cv-00131-RGA- Document 5-4--Filed 01/28/20--Page-2 of 2 PagelD #: 80 --

‘AOM40 (Rev: 06/12) Summons ina-Civil Action (Page 2)
Civil Action No,20-131
PROOF OF SERVICE
(This section should not be filed with the court unless.required by Fed. R.-Civ. Pd ()
This suminons. for. “ame of individual and title, Fany) Kathleen M. Vavala

was teceived. by: me on (date) 4/28/2020

 

C1 TI personally served the summons on the individual at (place) .
Onl (date) 506

 

CI I left:the summons at:the individual’s residence or usual place of abode with:¢name)
. , a person of suitable age and discretion who resides there,

 

on, aie) and mailed:a copy to the individual's last known address: or

of I served the-summons-on (name of individual) Angela James: ~Authorized to Accept , Whods.

designated by law:to accept:service of process:on: behalf of (nameof organization) Office’ of Disciplinary Counsel

 

 

405 N, King St. Suité 420, Wilmington, DE 19801 @2:30 pm on (ite) ——_04/28/2020 yor
O Lreturned the summons-unexecuted because * OF
C] Other gpecify):

My fees are $ for travel and.$ for services, for a.total of $ 0.00

{ declare-urtder penalty of perjury that.this information is true.

Daté: _
Server's sfendture

William Graham « Process Server
Printed name and title:

230 North Market Street
Wilmington, DE 19801

 

Server's address

Additional information regarding:attempted service, ete:

Documents Served:

1, Summons

2.Oral Order;

3, Complaint, Exhibits, Civil Case Sheet; and
4, Motion:for Temporary Restraining Order.

 
